DETAILED ACTION
Priority
This action is in response to the Amendment dated 15 November 2022.  Claims 1, 4-6, 8-10, 12, 15 and 17-20 are amended.  Claims 3 and 14 have been cancelled.  No claims have been added.  Claims 1, 2, 4-13 and 15-20 remain pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claims objection of claims 8, 9, 10, 17, 18 and 20 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2012/0306743 A1) in view of Ranzinger (US 2020/0118315 A1) and further in view of Wang et al. (US 2019/0108203 A1).

As for independent claim 1, Klassen teaches a device comprising:
a display, a memory, and at least one processor [(e.g. see Klassen paragraph 0015) ”a color display and a processor and memory”].
wherein the at least one processor is configured to: display a first image and one or more objects on the display [(e.g. see Klassen paragraphs 0013, 0031) ”A current background image or wallpaper 208 is stored for display … the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars”].
acquire a second image in response to a first user input [(e.g. see Klassen paragraph 0035) ”Operations start 301 with the invocation of theme generation 302 such as by a users choice of a new background image. As is known, an image management interface (not shown) may be invoked to list images 216 to a user. One image management choice may be the selection of an image to be used as the current background 208”].
acquire first information based on the second image and a representing type of at least one object among the one or more objects [(e.g. see Klassen paragraphs 0015, 0035, 0036) ” The choice of a particular image is persisted as initialization data 218B (e.g. a pointer or file name, flag etc.) … a predominant color of image 208 is identified using statistical analysis of the image (step 402). In one embodiment a simple histogram analysis may be performed counting instances of the colors of the image and the predominant color determined based on the count … dynamically generate a color palette for rendering elements of the theme in response to input identifying a color image to display as a component of the user interface with which to define the color palette, the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars thereby to color coordinate the elements to the color image”].
wherein the first information comprises a first feature vector generated based on the second image and the representing type [(e.g. see Klassen paragraphs 0014, 0015, 0036) ”Analysing may comprise performing statistical analysis of data of the color image to determine said at least one predominant color … Dynamic generation of the color palette matches the user interface to color(s) of the image to provide flexible and appealing themes … a predominant color of image 208 is identified using statistical analysis of the image (step 402). In one embodiment a simple histogram analysis may be performed counting instances of the colors of the image and the predominant color determined based on the count … dynamically generate a color palette for rendering elements of the theme in response to input identifying a color image to display as a component of the user interface with which to define the color palette, the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars thereby to color coordinate the elements to the color image”].
display the information on the at least one third image on the display and receive a second user input for selecting one of the at least one third image [(e.g. see Klassen paragraph 0038) ”Steps 402 and 404 may be adapted to identify two or more new palette candidates such as by determining two or predominant colors and respective matching colors to correspond with these predominant colors or by providing different color matches to one predominant color to define different candidate palettes. A user may be presented with color swatches or other images representative of the candidate palettes for selection to define the color palette. Alternatively, a candidate palette may be applied (step 306, as adapted) and the user asked to confirm the candidate palette as the new color palette”].
change the first image into the selected image and display the selected image, based on the second user input [(e.g. see Klassen paragraphs 0015, 0039) ”dynamically generate a color palette for rendering elements of the theme in response to input identifying a color image to display as a component of the user interface with which to define the color palette, the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars thereby to color coordinate the elements to the color image … a color palette for a particular image may be generated once and a persisted to store 124 (e.g. at step 404) for subsequent use on a re-start. The color palette may be stored along with an association to the image used to define the palette as a new theme (214) for example. If the user changes background images and reselects an image for which a color palette was previously generated, the color palette need not be regenerated. As such, a determination at or about step 302 may be made whether an associated color palette exists. If so, step 304 is avoided in favor of retrieving the existing color palette from store 124 and step 306 applies the retrieved color palette”].

Klassen does not specifically teach transmit the acquired first information to a server or receive information on at least one third image related to the first information from the server.  However, in the same field of invention, Ranzinger teaches:
transmit the acquired first information to a server [(e.g. see Ranzinger paragraphs 0050, 0054, 0055) ”image-editing application 622 is installed in a client device for the user, and is remotely hosted by a server (e.g., client device 110, application 222, and server 130) … Method 700 may be performed at least partially by any one of servers hosting a collection of images, videos, and multimedia files (e.g., images and video clips), while communicating with any one of a plurality of client devices (e.g., any one of servers 130 and any one of client devices 110) … Step 702 includes receiving a user selection of multiple image anchors for images within a canvas, and a query for each image anchor … Additionally, in some embodiments, step 702 includes receiving user-selected images from the image database (via a search interface, or add-to-generation type cart interface) in the query for each image anchor. In some embodiments, step 702 includes searching, using a search engine on a database, the images for each image anchor, based on the query for each image anchor, and providing the search results for each image anchor to the user … step 702 includes receiving, in a client access server, a fully specified query for an image”].
receive information on at least one third image related to the first information from the server [(e.g. see Ranzinger paragraphs 0042, 0043, 0054, 0057, 0069) ”vectors 335 associated with visually similar images are located, or “clustered,” in close proximity to each other in embedded space 350, wherein a distance, D 353, between any two image vectors 335 (‘A,’ and ‘B’) may be defined as a “cosine” distance … image vectors 335 within a cluster 340 are visually similar to one another. Moreover, the closer the cosine distance D 353, the more visual similarity between two image vectors 335 is expected … determining a cosine distance between a vector for the synthetic image and a closest vector for an image from the database … generating a candidate set of images from the trained model, and returning the candidate set of images to the user interface, for user selection … Method 700 may be performed at least partially by any one of servers hosting a collection of images, videos, and multimedia files (e.g., images and video clips), while communicating with any one of a plurality of client devices (e.g., any one of servers 130 and any one of client devices 110)”].
Therefore, considering the teachings of Klassen and Ranzinger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add transmit the acquired first information to a server or receive information on at least one third image related to the first information from the server, as taught by Ranzinger, to the teachings of Klassen because it allows users to generate images on the fly that adhere to a specified set of compositional constraints (e.g. see Ranzinger paragraph 0050).

Klassen and Ranzinger do not specifically teach the representing type of the at least one object comprises a letter thickness of a font which is included in the at least one object.  However, in the same field of invention, Wang teaches:
the representing type of the at least one object comprises a letter thickness of a font which is included in the at least one object [(e.g. see Wang paragraphs 0044, 0048, 0049, 0118) ”the term “electronic document” refers to an electronic file that includes a digital font. For example, an electronic document can include electronic files in the form of a word-processing document, a portable document file (PDF), an image file, an e-mail file, a text file, a web page, or any other electronic file … font pairing system can reduce a font to one or more numeric metrics, such as into a feature vector. As used herein, the term “font feature vector” (or simply (“feature vector”) refers to features of a font. The features can be latent features or measurable features. In particular, the term “feature vector” includes a set of numeric metrics corresponding to attributes and characteristics of a font … a feature vector includes a set of numeric metrics learned by a machine-learning algorithm … a feature vector can include non-latent-features, such as low-level numerical metrics that represent the style, height, weight, width, and other characteristics of a font … FIG. 7B illustrates acts 712-716 in connection with performing a step 710 for determining one or more output fonts that pairs with the input font based on the symmetric projection matrix and the asymmetric projection matrix”].
Therefore, considering the teachings of Klassen, Ranzinger and Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the representing type of the at least one object comprises a letter thickness of a font which is included in the at least one object, as taught by Wang, to the teachings of Klassen and Ranzinger because it enables computing devices to quickly and efficiently identify matching content pairs, based on existing content stored on the computing devices, while requiring significantly less memory and computational requirements than conventional systems (e.g. see Wang paragraph 0011).

As for dependent claim 4, Klassen, Ranzinger and Wang teach the device as described in claim 1 and Klassen further teaches:
wherein the first feature vector is generated based on a partial area of the second image [(e.g. see Klassen paragraphs 0014, 0036) ”performing statistical analysis of data of the color image to determine said at least one predominant color … a predominant color of image 208 is identified using statistical analysis of the image (step 402). In one embodiment a simple histogram analysis may be performed counting instances of the colors of the image and the predominant color determined based on the count”].  Examiner notes that each color comprises a partial area of the image.

As for dependent claim 5, Klassen, Ranzinger and Wang teach the device as described in claim 1 and Klassen further teaches:
wherein the first feature vector is generated by combining first output data corresponding to the second image and second output data corresponding to the representing type [(e.g. see Klassen paragraphs 0014, 0015, 0036) ”Analysing may comprise performing statistical analysis of data of the color image to determine said at least one predominant color … Dynamic generation of the color palette matches the user interface to color(s) of the image to provide flexible and appealing themes … a predominant color of image 208 is identified using statistical analysis of the image (step 402). In one embodiment a simple histogram analysis may be performed counting instances of the colors of the image and the predominant color determined based on the count … dynamically generate a color palette for rendering elements of the theme in response to input identifying a color image to display as a component of the user interface with which to define the color palette, the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars thereby to color coordinate the elements to the color image”]

As for dependent claim 6, Klassen, Ranzinger and Wang teach the device as described in claim 1, but Klassen does not specifically teach wherein the at least one third image is found based on a determination of similarity between the first feature vector and feature vectors corresponding to a plurality of images stored in the server.  However, Ranzinger teaches:
wherein the at least one third image is found based on a determination of similarity between the first feature vector and feature vectors corresponding to a plurality of images stored in the server [(e.g. see Ranzinger paragraphs 0042, 0043, 0057, 0069) ”vectors 335 associated with visually similar images are located, or “clustered,” in close proximity to each other in embedded space 350, wherein a distance, D 353, between any two image vectors 335 (‘A,’ and ‘B’) may be defined as a “cosine” distance … image vectors 335 within a cluster 340 are visually similar to one another. Moreover, the closer the cosine distance D 353, the more visual similarity between two image vectors 335 is expected  … determining a cosine distance between a vector for the synthetic image and a closest vector for an image from the database … generating a candidate set of images from the trained model, and returning the candidate set of images to the user interface, for user selection”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 7, Klassen, Ranzinger and Wang teach the device as described in claim 6, but Klassen does not specifically teach wherein the determination of the similarity is based on a Euclidean distance or a cosine similarity between the first feature vector and the feature vectors corresponding to the plurality of images.  However, Ranzinger teaches:
wherein the determination of the similarity is based on a Euclidean distance or a cosine similarity between the first feature vector and the feature vectors corresponding to the plurality of images [(e.g. see Ranzinger paragraphs 0042, 0043, 0057) ”vectors 335 associated with visually similar images are located, or “clustered,” in close proximity to each other in embedded space 350, wherein a distance, D 353, between any two image vectors 335 (‘A,’ and ‘B’) may be defined as a “cosine” distance … image vectors 335 within a cluster 340 are visually similar to one another. Moreover, the closer the cosine distance D 353, the more visual similarity between two image vectors 335 is expected  … determining a cosine distance between a vector for the synthetic image and a closest vector for an image from the database”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 8, Klassen, Ranzinger and Wang teach the device as described in claim 1, but Klassen does not specifically teach further comprising a customized model, wherein the customized model is generated through machine learning using at least one of a plurality of background images stored in the server, a plurality of lock screen images, a plurality of icon images, a plurality of font images, and label information for a pre-learned model stored in the server.  However, Ranzinger teaches:
further comprising a customized model, wherein the customized model is generated through machine learning using at least one of a plurality of background images stored in the server, a plurality of lock screen images, a plurality of icon images, a plurality of font images, and label information for a pre-learned model stored in the server [(e.g. see Ranzinger paragraphs 0039, 0053) ”at least one of deep vision tool 242, merge tool 244, generative tool 246, or discriminative tool 248 include a neural network algorithm including multiple layers having nodes and coefficients associated to each node. The coefficients are determined based on a training set, wherein the gradients of the coefficients are weighted according to a desired outcome … previously selected by the user as a background image”].
wherein the at least one processor is configured to generate the first information, based on the second image and the representing type using the customized model [(e.g. see Ranzinger paragraphs 0037, 0069) ”generating a candidate set of images from the trained model, and returning the candidate set of images to the user interface, for user selection … A style class may be defined by an image caption, or some other textual description of a semantic concept that is useful to distinguish one image from another, or classify two images as visually similar. The quantification of the number and type of style classifications, and the projection of image vectors on each of the style classifications for any given image, may be performed by training a non-linear algorithm such as deep vision tool 242”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Klassen, Ranzinger and Wang teach the device as described in claim 1 and Klassen further teaches:
wherein the one or more objects comprise at least one of one or more icons, a font, and a lock screen displayed on the display [(e.g. see Klassen paragraph 0013) ”the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars”].

As for dependent claim 10, Klassen, Ranzinger and Wang teach the device as described in claim 1 and Klassen further teaches:
wherein the at least one processor is further configured to, when receiving the information on the at least one third image, also receive information on at least one of at least one icon image and at least one font image related to the first information [(e.g. see Klassen paragraph 0015) ”dynamically generate a color palette for rendering elements of the theme in response to input identifying a color image to display as a component of the user interface with which to define the color palette, the elements comprising one or more of icons, cursors, object borders and shadowing, menus, lists, text boxes, input boxes, push buttons, radio buttons, scrollbars and toolbars thereby to color coordinate the elements to the color image”].

As for independent claim 12, Klassen, Ranzinger and Wang teach a method.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 15, Klassen, Ranzinger and Wang teach the method as described in claim 12; further, claim 15 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 16, Klassen, Ranzinger and Wang teach the method as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 17, Klassen, Ranzinger and Wang teach the method as described in claim 12; further, claim 17 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 18, Klassen, Ranzinger and Wang teach the method as described in claim 12; further, claim 18 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for independent claim 19, Klassen, Ranzinger and Wang teach a device.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.  Examiner notes that Ranzinger describes the client-server architecture (see claim 1 above).

As for dependent claim 20, Klassen, Ranzinger and Wang teach the device as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2012/0306743 A1) in view of Ranzinger (US 2020/0118315 A1) and further in view of Wang et al. (US 2019/0108203 A1), as applied to claim 1 above, and further in view of Griffith, Eric “How to Do a Reverse Image Search From Your Phone” <URL: https://www.entrepreneur.com/business-news/how-to-do-a-reverse-image-search-from-your-phone/297541>. 

As for dependent claim 2, Klassen, Ranzinger and Wang teach the device as described in claim 1, but Klassen does not specifically teach further comprising a camera.  However, Ranzinger teaches:
further comprising a camera [(e.g. see Ranzinger paragraph 0068) ”an image having a single source associated with an image capturing device, such as a camera, a video grabber, and the like”].

Klassen, Ranzinger and Wang do not specifically teach the following limitations.  However, in the same field of invention, Griffith teaches:
wherein the at least one processor is further configured to: display an execution screen of a first application for searching for a recommended image on the display, the execution screen of the first application comprising a first graphic object corresponding to a second application [(e.g. see Griffith page 4) while the Bing application is active there is a camera icon displayed for performing a reverse image search].
receive a third user input for selecting the first graphic object [(e.g. see Griffith page 4) the user clicks on the camera icon].
execute the second application in response to the third user input and acquire the second image through the camera using the second application [(e.g. see Griffith page 4) based on the user clicking the camera icon, the camera allows the user to snap a photo, upload it, and receive reverse image results based on the snapped photo].
Therefore, considering the teachings of Klassen, Ranzinger, Wang and Griffith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above identified limitations, as taught by Griffith, to the teachings of Klassen, Ranzinger and Wang because it allows a reverse image search to be performed by mobile device with the same ease as a desktop (e.g. see Griffith pages 1-5).

As for dependent claim 11, Klassen, Ranzinger, Wang and Griffith teach the device as described in claim 2, but Klassen does not specifically teach the following limitations.  However, Ranzinger teaches:
wherein the second image is displayed in a first area of the execution screen of the first application [(e.g. see Ranzinger paragraph 0050 and Fig. 6) ”FIG. 6 illustrates a screen shot 620 of a web page 627 of an image-editing application 622 configured for creating an image using image anchors 601-1, 601-2, and 601-3 (hereinafter, collectively referred to as “image anchors 601”), according to some embodiments. In some embodiments, image-editing application 622 is installed in a client device for the user”].
wherein the information on the at least one third image is displayed in a second area of the execution screen of the first application [(e.g. see Ranzinger paragraphs 0053, 0069 and Fig. 6) ”the user may be allowed to search in the image database for a specific image to be placed in a given anchor, using a query for a search engine. Images 629-1, 629-2, 629-3, 629-4, 629-5, and 629-6 (hereinafter, collectively referred to as “images 629”) are provided by the search engine on a panel 628, from which the user may select one to be placed in the respective one of image anchors 601 … generating a candidate set of images from the trained model, and returning the candidate set of images to the user interface, for user selection”].
wherein the first area and the second area are different areas [(e.g. see Ranzinger Fig. 6 numerals 622 and 628)].  Examiner notes that, as depicted in Fig. 6, the client application is divided into different areas.
The motivation to combine is the same as that used for claim 1.

As for dependent claim 13, Klassen, Ranzinger and Wang teach the method as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

Response to Arguments
Applicant's arguments, filed 15 November 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Klassen fails to disclose generating a feature vector by considering a letter thickness of a font since it does not even disclose a font.” (Page 9).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174